CHARLES J. SCHUCK, Judge.
On December 4, 1944,' claimant, while driving his automobile on U. S. highway 19, in Harrison county,' West Virginia, at 7:30.A. M. on the date in question, and while the weather was foggy, had a collision with a state road truck, operated by an employee of the state.road commission.
From the record and facts- submitted it seems that the státe road truck in question was attempting to enter upon said highway and had pulled on the highway with the front bumper of said truck extending over and upon the highway for a distance of about six feet. Claimant was traveling north on the highway at the time of the said collision. The investigation, as conducted by the safety director for that particular district, shows that the driver of the state truck was at fault, and that by reason of the said negligence the accident in question occurred. No negligence is imputed to claimant. The damages to claimant’s car amounted to $19.99.
The state road commission recommends payment of the aforesaid amount in full settlement for all damages incurred by the claimant by reason of the accident, and the claim is approved for payment by the assistant attorney general. We therefore make an award in the sum of thirty-nine dollars and ninety-nine cents ($39.99) and recommend that payment be made accordingly in the said amount.